United States Court of Appeals
                         For the First Circuit

No. 08-2567

                     UNITED STATES OF AMERICA,

                               Appellee,

                                  v.

                          MICHAEL DiTOMASSO,

                         Defendant, Appellant.
                               __________

                                ERRATA


     The opinion of this Court, issued on September 22, 2010, should

be amended as follows.

     On page 26, line 12, "sex offender" should be "sex offense".